In the
             Court of Appeals
     Second Appellate District of Texas
              at Fort Worth
          ___________________________
               No. 02-21-00173-CV
          ___________________________

IN RE: THE COMMITMENT OF WILLIE DWAYNE COLES



       On Appeal from the 371st District Court
               Tarrant County, Texas
         Trial Court No. D371-S-14292-19


        Before Birdwell, Bassel, and Walker, JJ.
       Memorandum Opinion by Justice Walker
                          MEMORANDUM OPINION

                                I. BACKGROUND

      The State filed a petition to civilly commit Willie Dwayne Coles as a sexually

violent predator (SVP). The State alleged that Coles had been convicted of two

sexually violent offenses: sexual assault of a child and indecency with a child by

contact. According to the State, Coles committed the first offense in 1994 and the

second in 2014.

      Two witnesses testified at the jury trial: the State’s expert, Dr. Darrel Turner

and Coles. Turner opined that Coles suffers from a behavioral abnormality that

causes him to be an SVP. Turner based his opinion on Coles’s risk factors for

reoffending, his criminal history, his interview of Coles, and the two psychological

tests that he administered to Coles.     Coles testified that he had never sexually

assaulted any children and that he is not an SVP.

      The jury found beyond a reasonable doubt that Coles is an SVP. The trial

court then ordered Coles committed until he is no longer likely to engage in predatory

acts. This appeal followed.

                  II. THE LAW ON CIVIL COMMITMENT

      At a trial on a State’s petition seeking civil commitment, “[t]he judge or jury

shall determine whether, beyond a reasonable doubt, the person is a sexually violent

predator.” Tex. Health & Safety Code Ann. § 841.062(a).



                                          2
      A person is a sexually violent predator if that person “(1) is a repeat sexually

violent offender; and (2) suffers from a behavioral abnormality that makes the person

likely to engage in a predatory act of sexual violence.”     Id. § 841.003(a)(1), (2).

“[B]ehavioral abnormality” has a statutory definition: “a congenital or acquired

condition that, by affecting a person’s emotional or volitional capacity, predisposes

the person to commit a sexually violent offense, to the extent that the person

becomes a menace to the health and safety of another person.” Id. § 841.002(2).

                        III. THE RECORD BEFORE US

                           A. DR. TURNER’S TESTIMONY

      The State retained Dr. Darrel Turner to evaluate Coles and opine whether he

has a behavioral abnormality as defined by the Texas Health and Safety Code. At

trial, Dr. Turner described his qualifications to handle civil-commitment cases,

including his educational background, his professional licenses, and his specialized

training in forensic psychology. Dr. Turner has been performing civil-commitment

evaluations since 2013. Dr. Turner explained that many different agencies have

retained him to conduct civil-commitment evaluations over the years, including the

State Counsel for Offenders and the Special Prosecution Unit, as well as numerous

defense attorneys.

      Additionally, Dr. Turner stated that he has conducted research and written

articles about sex offenders and recidivism. Dr. Turner also testified that he has

experience treating sex offenders.

                                          3
      According to Dr. Turner, there is no test in and of itself that can determine

whether a person suffers from a behavioral abnormality. Accordingly, when Dr.

Turner conducts civil-commitment evaluations, he reviews an individual’s pertinent

records, conducts an interview with the individual, and relies on testing instruments to

indicate whether a person will reoffend. Dr. Turner testified that the methodology he

uses is in accordance with his training as a forensic psychologist and with the accepted

standards in the field of forensic psychology. Dr. Turner explained that a forensic

psychologist’s job is to offer an opinion on a mental-health matter that has legal

ramifications.   Dr. Turner also pointed out that this methodology is the same

methodology used by other experts who perform behavioral-abnormality evaluations.

      As it relates to his evaluation of Coles, Dr. Turner reviewed Coles’s pertinent

records, including his jail and prison records, his prior psychological evaluations,

records related to his prior sexual and nonsexual offenses, and his deposition. Dr.

Turner also conducted a face-to-face interview with Coles and administered two

psychological tests that are helpful in determining whether a person suffers from a

behavioral abnormality.

                          1. Risk Factors of Reoffending

      Dr. Turner testified that three risk factors best predict an individual’s likelihood

of reoffending. The first is a person’s history of sexual deviancy—in this case, Coles’s

history of engaging in sexual acts with children. Dr. Turner explained that sexual

deviance is a chronic condition and that Coles’s attraction to children in 1994 and

                                           4
2013 demonstrates that he suffers from this chronic condition. Dr. Turner believes

that Coles is sexually attracted to children today.

       A second risk factor according to Dr. Turner, is a person’s history of antisocial

behavior—here, Coles’s history of committing acts in violation of the law and his

refusal to take responsibility for his actions. Dr. Turner pointed out that not only

does Coles sexually offend against children, but he also accuses his young victims of

lying about the incidents. Dr. Turner testified that like sexual deviance, an antisocial

personality is a chronic condition.

       The third risk factor is “persisting after punishment,” meaning that a sex

offender persists in offending even after he has been punished for his initial

documented sex offense. Dr. Turner testified that “history tends to repeat itself, and

past behavior is very often a good predictor of future behavior.” Specifically as to

Coles, Dr. Turner stated:

       We’re here to determine whether or not he’s likely to commit more sex
       offenses after he gets out. He’s already shown that that’s something that
       he has done.

               He committed a sex offense, he went to prison, he got out, he
       failed to register properly multiple times, he went back to prison. And
       during that second period, to my knowledge, no disciplinary infractions,
       just like this time. Yet when he got out, he committed another sex
       offense at the age of 58.

                            2. History of Sexual Offenses

       During his testimony, Dr. Turner described Coles’s convictions for sexually

violent offenses. Coles was convicted of sexual assault of a child in 1994. At that

                                             5
time, Coles was in his late thirties and the victim, his niece, was fourteen years old.

One evening when his niece and three other children spent the night at his house,

Coles woke his niece, exposed himself to her, and asked her to handle his penis.

Coles then digitally penetrated her vagina and forced his penis into her vagina. Coles

had digitally penetrated her vagina the day before when the two were riding in Coles’s

car. Coles pled guilty to the charge of sexual assault, and the trial court sentenced him

to ten years in prison.

       Coles told Dr. Turner that he did not sexually assault his niece. Coles stated

that his niece had made up the story to get even with him for telling her grandmother

that she was someplace that “she wasn’t supposed to be.” Coles referred to his niece

as promiscuous. After Coles was released from prison, he failed to abide by the sex-

offender registration rules and consequently received a two-year prison sentence.

       In 2013, when Coles was fifty-eight years old, he committed another sexual

offense against a child. This time the victim was a four-year-old boy. The boy was

Coles’s girlfriend’s great-grandson. One evening, while Coles was at his girlfriend’s

home, his girlfriend heard her grandson screaming “[s]top touching me.” The little

boy reported that Coles had inserted his finger into the boy’s anus. Coles’s girlfriend

immediately called 911 to report the incident. Coles pled guilty to the charge of

indecency with a child by contact, and the trial court sentenced Coles to eight years in

prison.



                                           6
       Coles also denied committing this sexual offense. According to Coles, his

girlfriend’s relatives found out that he was a registered sex offender and “coached”

the boy to accuse Coles of touching him. Coles claimed that his girlfriend’s relatives

wanted him thrown out of his girlfriend’s house.

                                3. Psychological Tests

       As a part of his evaluation, Dr. Turner administered two tests commonly used

by   psychologists    when     conducting     behavioral-abnormality    evaluations—the

Psychopathy Checklist Revised test (PCL-R) and the Static-99R test. The PCL-R test

is used to determine if a person is a psychopath. Dr. Turner explained that a PCL-R

test score will range from 0 to 40 and that a score of 26 indicates a person is a

psychopath. Coles scored a 22. Dr. Turner testified that a 22 is higher than most

pedophiles score on the test. Moreover, Dr. Turner explained that the average man

on the street would only score between a five and eight on this test. Dr. Turner

attributed Coles’s high score on the test to his lack of remorse, his lack of empathy,

his failure to take responsibility for his actions, and his history of pathological lying.

Dr. Turner characterized Coles’s level of psychopathy as moderately high and stated

that his high score indicated an “increased level of antisociality.”

       Dr. Turner also administered the Static-99R test to Coles. The Static-99R test

is used to determine the likelihood that a sex offender will reoffend. After giving

Coles a minus three for his age, Dr. Turner scored Coles a two on the test, which

indicates that Coles has an average risk of reoffending. However, when Dr. Turner

                                             7
considered all the evidence in this case, and not just the ten factors considered by the

Static-99R test, he testified that he believes Coles’s actual risk of reoffending is higher.

According to Dr. Turner, Coles is not a “typical sex offender.”

                                      4. Interview

       Dr. Turner met with Coles for about two hours. Dr. Turner’s interview of

Coles was conducted in accordance with his training as a psychologist and in

accordance with the accepted standards in the field of forensic psychology. During

their discussion, Coles described his childhood and his sexual and criminal history.

Coles denied committing the two sexual offenses. He informed Dr. Turner that he

does not need sex offender treatment but that he would participate in treatment if it

would get him out of jail. As to his failure to register as a sex offender, Coles stated

that his failure was just a “misunderstanding.”

       After reading Coles’s deposition and interviews with police officers, Dr. Turner

testified that Coles either lied in his former interviews or lied to him. According to

Dr. Turner, Coles’s story “changed depending on who he was speaking to.”

                                 B. Coles’s Testimony

       After Dr. Turner testified, the State called Coles as an adverse witness. Coles

denied that he had any sexual contact with either victim of his sexual offense

convictions and stated that he is not a sex offender. Coles told the jury that he only

pled guilty to the two sexual-offense charges because he believed that he faced life

sentences if he was convicted by a jury.

                                             8
       Coles also discussed his nonsexual criminal convictions.1 Coles was convicted

of aggravated assault in 1985. Coles testified that he hit his boss with a wrench after

he learned that his boss had “said some negative things about [him].” Coles was

sentenced to six years’ probation for that assault. In 2008, Coles was convicted of

interference with an emergency phone call. At the time, Coles and his girlfriend were

in the middle of an argument. Coles’s girlfriend reported that after Coles punched her

in her face, she picked up the phone to call 911. Coles stated that he “grabbed it and

just hung it up.” Coles told the jury he did it because “nobody wants to go to jail or

nothing.” Coles was sentenced to ten days in jail for that offense. Additionally, Coles

discussed his history of using cocaine and marijuana.

                    IV. SUFFICIENCY OF THE EVIDENCE

       In his first and second issues, Coles challenges the jury’s SVP finding arguing

that the evidence is legally and factually insufficient to support the jury’s finding that

he suffers from a behavioral abnormality that makes him likely to engage in a

predatory act of sexual violence.2 Because we hold that the evidence is legally and

factually sufficient, we overrule Coles’s first and second issues.



       Dr. Turner testified that Coles’s history of nonsexual criminal behavior is
       1

evidence of an antisocial personality.

       The trial court granted the State’s motion for a partial directed verdict on
       2

whether Coles is a repeat sexually violent offender. Coles does not challenge that
finding.


                                            9
                              A. LEGAL SUFFICIENCY

      We review sexually violent predator civil commitment proceedings for legal

sufficiency of the evidence using the appellate standard of review applied in criminal

cases. In re Commitment of Short, 521 S.W.3d 908, 911 (Tex. App.—Fort Worth 2017,

no pet.).   We assess the evidence in the light most favorable to the verdict to

determine whether any rational trier of fact could find the statutory elements required

for commitment beyond a reasonable doubt. Id. It is the jury’s responsibility to fairly

resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable

inferences from basic facts to ultimate facts. In re Commitment of Mullens, 92 S.W.3d

881, 887 (Tex. App.—Beaumont 2002, pet. denied).

      Coles’s legal-sufficiency issue challenges the weight that should be given to the

testimony of Dr. Turner, the State’s expert witness. Specifically, Coles contends that

the evidence is insufficient to prove he is a sexually violent predator because Dr.

Turner’s testimony was misleading, conclusory, speculative and, thus, constituted no

evidence.

      Opinion testimony that is wholly conclusory or speculative amounts to no

evidence “because it does not tend to make the existence of a material fact ‘more

probable or less probable.’” City of San Antonio v. Pollock, 284 S.W.3d 809, 816 (Tex.

2009) (quoting Coastal Transp. Co. v. Crown Cent. Petroleum Corp., 136 S.W.3d 227, 232

(Tex. 2004)). Thus, “[b]are, baseless opinions will not support a judgment even if

there is no objection to their admission in evidence.” Id. “When a scientific opinion

                                          10
is admitted in evidence without objection, it may be considered probative evidence

even if the basis for the opinion is unreliable.” Id. at 818. “But if no basis for the

opinion is offered, or the basis offered provides no support, the opinion is merely a

conclusory statement and cannot be considered probative evidence, regardless of

whether there is no objection.” Id.

      Much of Coles’s argument for his legal-sufficiency issue challenges the

methodology that Dr. Turner used in formulating his opinion; Coles asserts that “Dr.

Turner’s opinion was not based on statistical evidence scientifically supporting his

recidivism prediction” and that “Dr. Turner’s opinion is not based on data that

supports his conclusions.” Coles, however, never objected to Dr. Turner’s opinions

during trial on the basis that his opinions were unreliable.3 Therefore, he must show

that there is no basis to support Dr. Turner’s opinions to prevail on his legal-

sufficiency claim. See id. at 817; In re Commitment of Barbee, 192 S.W.3d 835, 843 (Tex.

App.—Beaumont 2006, no pet.).

      According to the record, Dr. Turner is licensed in his field. See In re Commitment

of Burnett, No. 09-09-00009-CV, 2009 WL 5205387, at *5 (Tex. App.—Beaumont


      3
         Coles analogizes Turner’s testimony to that of a forensic psychiatrist who
testified in a capital-murder trial. See Coble v. State, 330 S.W.3d 253, 270 (Tex. Crim.
App. 2010). Coble concerned a trial-court level challenge to the reliability of the
methodology underlying the expert’s opinion. Id. at 279–80. Coles did not raise a
challenge of this type in the trial court; thus, Coble is inapposite. Id.; see In re
Commitment of Crosby, No. 09-11-00371-CV, 2012 WL 983168, at *1–2 (Tex. App.—
Beaumont Mar. 22, 2012, pet. denied) (mem. op.).


                                          11
Dec. 31, 2009, no pet.) (mem. op.).           He     interviewed Coles, conducted risk

assessments, and reviewed records regarding Coles’s background, offenses, and

incarceration. See id. Further, Dr. Turner administered actuarial tests, and he testified

that these types of tests are generally accepted in his field. He explained in detail the

facts and evidence he found relevant in forming his opinion and how those facts

played a role in his evaluations. See id. And Dr. Turner relied on the types of records

that are relied on by experts in his field, and he performed his evaluation in

accordance with his training as a professional in his field. See id.

       We conclude that the record provides support for Dr. Turner’s opinions;

consequently, his opinions cannot be characterized as wholly conclusory, speculative,

or without foundation. See Pollock, 284 S.W.3d at 817; Coastal Transp. Co., 136 S.W.3d

at 233; see also Barbee, 192 S.W.3d at 843. Furthermore, viewing the evidence in the

light most favorable to the verdict, we hold that a rational jury could have found,

beyond a reasonable doubt, that Coles suffers from a behavioral abnormality that

makes him likely to engage in a predatory act of sexual violence. See Tex. Health &

Safety Code Ann. §§ 841.002(2), 841.003(a); In re Commitment of Almaguer, 117 S.W.3d

500, 506 (Tex. App.—Beaumont 2003, pet. denied). In other words, we conclude that

the evidence is legally sufficient to support the jury’s finding that Coles is a sexually

violent predator. See Tex. Health & Safety Code Ann. §§ 841.003(a), .062; Mullens,

92 S.W.3d at 885. We overrule Coles’s first issue.



                                            12
                              B. FACTUAL SUFFICIENCY

       The Texas Supreme Court most recently clarified the standard governing a

factual sufficiency review in the rare civil cases in which the burden of proof is

beyond a reasonable doubt—like cases brought under the SVP Act. In re Commitment

of Stoddard, 619 S.W.3d 665, 668, 675–78 (Tex. 2020). When reviewing the factual-

sufficiency of the evidence to support a civil commitment, we determine whether, in

light of the entire record, the disputed evidence that a reasonable factfinder could not

have credited in favor of the finding, along with undisputed facts contrary to the

finding, is so significant that the factfinder could not have found beyond a reasonable

doubt that the statutory elements were met. Id. Further, when reversing for factual

insufficiency, the appellate court must detail why it has concluded that a reasonable

factfinder could not have credited disputed evidence in favor of the finding. Id.

       Coles makes several arguments to support his claim that the evidence is

insufficient to prove that he suffers from a behavioral abnormality. Coles contends

that the following facts render the evidence factually insufficient to show he suffers

from a behavioral abnormality: (1) he does not have an antisocial personality disorder

nor is he a psychopath; (2) he scored at average risk on the Static-99R actuarial test,

which is designed for assessing sexual recidivism; (3) he had no sexual or violent

disciplinary convictions during his most recent period of incarceration; (4) he did not

assault strangers; and (5) his assaults occurred decades apart. We disagree that these

facts render the evidence factually insufficient.

                                            13
        First, Coles presents no authority to support his position that the evidence is

insufficient to support the jury’s finding because he was not diagnosed with an

antisocial personality disorder nor determined to be a psychopath.            See In re

Commitment of Hutyra, No. 14-17-00669-CV, 2018 WL 3911136, at *6 (Tex. App.—

Houston [14th Dist.] Aug. 16, 2018, no pet.) (mem. op.); see also In re Commitment of

H.L.T., 549 S.W.3d 656, 660 (Tex. App.—Waco 2017, pet. denied) (“The only part of

the SVP statute that calls for psychopathy testing is [S]ection 841.023(a), which

applies only to the expert retained to assist TDCJ in its determination of whether to

refer the person to the attorney for the State.”). Although a medical diagnosis of a

person’s mental health may inform an assessment of whether that person has such a

behavioral abnormality, determining whether a person suffers from a predisposing

condition does not rest solely on such a diagnosis. See In re Commitment of Bohannan,

388 S.W.3d 296, 306 (Tex. 2012); In re Commitment of Richard, No. 09-13-00539-CV,

2014 WL 2931852, at *2 (Tex. App.—Beaumont June 26, 2014, pet. denied) (mem.

op.).

        Regarding Coles’s score on the Static-99R test, this test considers risk factors

for sexually reoffending and uses them to assess the relative risk of recidivism.

Hutyra, 2018 WL 3911136, at *6. Dr. Turner stated that the Static-99R test does not,

however, test for a behavioral abnormality and that he has considered not using the

test in future evaluations. Indeed, Dr. Turner testified that the Static-99R test does

not consider certain risk factors that are relevant to a determination of a risk to

                                           14
reoffend. Thus, Coles’s assertion that his score on this test renders the evidence

insufficient fails.

       Coles’s other bases for challenging the sufficiency of the evidence are likewise

unavailing. Coles claims he had no sexual or violent disciplinary convictions during

his most recent period of incarceration, did not assault strangers,4 and committed his

assaults decades apart;5 however, these facts do not render the evidence factually

insufficient. Instead, the only question a jury must answer in a civil commitment trial

is whether a person suffers from a behavioral abnormality that makes that person

predisposed to committing sexually violent acts. Tex. Health & Safety Code Ann.

       Dr. Turner testified that Coles’s risk level would be higher if his victims were
       4

strangers. But Dr. Turner also stated that Coles’s risk level to reoffend was not
lowered because he assaulted children that he knew.
       5
        We reject arguments that a lack of sexually violent recidivism, even during long
periods of freedom, is evidence mitigating against an SVP finding. See In re
Commitment of Mendoza, No. 05-18-01202-CV, 2019 WL 5205710, at *7–8 (Tex.
App.—Dallas Oct. 16, 2019, pet. denied) (mem. op.) (rejecting similar factual
insufficiency argument that exhibitionist behavior in prison not “sexually violent”); In
re Commitment of Joiner, No. 05-18-01001-CV, 2019 WL 4126602, at *9 (Tex. App.—
Dallas Aug. 30, 2019, pet. denied) (mem. op.) (holding that evidence of ten-year gap
between two sexual offenses when unconfined does not render SVP finding factually
insufficient). The prevalence of ordinary conduct is of limited value in a factual
sufficiency analysis because the SVP Act does not require a percentage statement of
whether a person is likely to reoffend, and the question is whether there are sufficient
indicia that a person has a condition causing predisposition toward violent sexual
conduct. In re Commitment of Ausbie, No. 14-18-00167-CV, 2021 WL 1972407, at *8
(Tex. App.—Houston [14th Dist.] May 18, 2021, no pet.) (substitute mem. op.)
(rejecting argument that two offenses over eight years unconfined showed defendant
exercised control 99.9993% of the time). Such an argument “belies the magnitude of
violent sexual offenses. By [t]his reasoning, the captain of the Titanic might as well
have boasted about how many icebergs he avoided.” See id.


                                          15
§§ 841.003(a), .062(a); see also Stoddard, 619 S.W.3d at 678 (holding a factual sufficiency

review based solely on these statutory requirements satisfies the constitution).

       In short, the jury heard substantial evidence contradicting Coles’s position. Dr.

Turner opined that Coles has a behavioral abnormality and gave the jury several

reasons for this determination. First, Coles has the three most significant risk factors

for sexually reoffending: he is sexually deviant; he has an antisocial personality; and he

persisted sexually offending after being punished for sexually offending. Second, the

jury heard that (1) Coles pled guilty to sexual assault of a child and was sentenced to

time in prison; (2) after his release, he was convicted of failing to abide by the sex-

offender-registration rules and was returned to prison for two years; and (3) upon his

second release, he reoffended by sexually offending against a four-year-old boy.

Finally, the jury saw and heard Coles deny committing the offenses to which he had

pled guilty.

       As the factfinder, it was within the province of the jury to weigh the evidence,

judge the credibility of the witnesses’ testimony, and resolve any conflicts in the

evidence. See In re Commitment of Williams, 539 S.W.3d 429, 440–41 (Tex. App.—

Houston [1st Dist.] 2017, no pet.); In re Commitment of Stuteville, 463 S.W.3d 543, 552

(Tex. App.—Houston [1st Dist.] 2015, pet. denied); see also Stoddard, 619 S.W.3d at

668 (stating that, in conducting factual sufficiency review in SVP case, we “may not

usurp the jury’s role of determining the credibility of witnesses and the weight to be

given their testimony”). Additionally, the jury was free to believe all, part, or none of

                                            16
a witness’s testimony.     Mullens, 92 S.W.3d at 887.       We may not substitute our

judgment for that of the jury. See Stoddard, 619 S.W.3d at 677.

       We presume that the jury resolved any disputed evidence in favor of its finding

that Coles is a sexually violent predator. See id. at 668, 674 (stating that we “must

presume that the factfinder resolved disputed evidence in favor of the finding if a

reasonable factfinder could do so”).        The disputed evidence that a reasonable

factfinder could not have credited in favor of the jury’s verdict, along with undisputed

facts contrary to the verdict, is not so significant in light of the entire record such that

the jury could not have found beyond a reasonable doubt that Coles suffers from a

behavioral abnormality that makes him an SVP. See id. at 678. We therefore hold that

the State presented factually sufficient evidence to support the jury’s finding that

Coles is a sexually violent predator. We overrule Coles’s second issue.

                           V. COLLATERAL ESTOPPEL

       In his third issue, Coles claims that the trial court erred by restricting his cross-

examination of Dr. Turner. The trial court’s decision with respect to Dr. Turner was

based on the State’s objection that Coles could not collaterally attack his conviction

for indecency with a child by contact.

                               A. STANDARD OF REVIEW

       We review a trial court’s rulings in admitting or excluding evidence for an abuse

of discretion. Gharda USA, Inc. v. Control Sols., Inc., 464 S.W.3d 338, 347 (Tex. 2015).

An appellate court must uphold the trial court’s evidentiary ruling if there is any

                                            17
legitimate basis in the record for the ruling. Owens-Corning Fiberglas Corp. v. Malone,

972 S.W.2d 35, 43 (Tex. 1998). A trial court abuses its discretion if the court acts

without reference to any guiding rules or principles, that is, if the act is arbitrary or

unreasonable. Low v. Henry, 221 S.W.3d 609, 614 (Tex. 2007); Cire v. Cummings,

134 S.W.3d 835, 838–39 (Tex. 2004).

                           B. EXCLUSION OF TESTIMONY

      During his cross-examination of Dr. Turner, Coles asked the doctor whether

the record reflected that the victim of Coles’s conviction for indecency with a child by

contact denied that Coles touched him. The State objected that the question was an

improper collateral attack on the judgment, and the trial court sustained the objection.

On appeal, Coles argues that the questioning was not a collateral attack on the

judgment but an attempt to show that Coles did not actually victimize the four-year-

old boy, and thus, Dr. Turner’s opinion that Coles is sexually deviant is incorrect.

      Coles, however, cannot challenge the facts of his final criminal conviction in his

civil-commitment proceeding. See In re Commitment of McCaffery, No. 02-20-00073-CV,

2021 WL 2586807, at *10 (Tex. App.—Fort Worth June 24, 2021, no pet.) (mem.

op.); In re Commitment of Eeds, 254 S.W.3d 555, 557–58 (Tex. App.—Beaumont 2008,

no pet.) (holding that defendant in SVP proceeding could not attack accuracy of

statement in criminal judgment that conviction was for indecency by contact, where

that judgment had not been reversed, corrected, or set aside).



                                           18
       Coles testified without objection that he was convicted of sexual assault and of

indecency with a child by contact. Additionally, Coles was sentenced to prison time

for each conviction. And the judgments for the convictions (showing he pled guilty

to the offense) were admitted at trial. The convictions are final and have not been set

aside. See Eeds, 254 S.W.3d at 557–58. Because the objected-to testimony was

properly excludable, the trial court did not err by sustaining the State’s objection and

limiting Coles’s cross-examination of Dr. Turner. We overrule Coles’s third issue.

                          VI. THE DIRECTED VERDICT

       Prior to the charge conference, the State moved for a partial-directed verdict on

whether Coles is a repeat sexually violent offender.         Coles responded, “Proving

multiple convictions of offenses is part of what the State must prove in this matter.

And the jury is here, ready to determine whether or not they believe that they’ve

proven that element, and we would ask that the element go to the jury.” The trial

court granted the directed verdict and then asked if Coles had any objections to the

charge, “other than the directed verdict that I’ve already addressed.” Coles responded

that he did not. In his fourth issue, Coles argues for the first time that including the

directed verdict in the jury charge biased the jury in favor of the State.

       To preserve an issue for appellate review, a timely and specific objection must

be made in the trial court. Tex. R. App. P. 33.1(a)(1). And a party objecting to a jury-

charge must point out distinctly the objectionable matter and the grounds for the

objection. Tex. R. Civ. P. 274. Objections to a jury charge must be made “before the

                                            19
charge is read to the jury.” See Childress Eng’g Servs. Inc. v. DeLeon, No. 05-16-00429-

CV, 2017 WL 5898520, at *2 & n.2 (Tex. App.—Dallas Nov. 29, 2017, pet. denied)

(mem. op.). The primary purpose served by objections to a court’s jury charge is to

apprise the trial court of error, thus affording the court the opportunity to correct the

error. See Wilgus v. Bond, 730 S.W.2d 670, 672 (Tex. 1987); Carr v. Weiss, 984 S.W.2d

753, 766 (Tex. App.—Amarillo 1999, pet. denied).

      Coles’s argument on appeal that the inclusion of the directed verdict language

in the jury charge “prejudice[d] his case” does not comport with the objection he

made at trial that the repeat sexually violent offender issue should be decided by the

jury. Because Coles’s appellate argument does not comport with the ground he

asserted at trial, he has failed to preserve his complaint for appellate review.6 See Tex.



      6
        We note that although a defendant has an absolute right to a jury trial in
sexually-violent-predator civil-commitment cases, see Tex. Health & Safety Code Ann.
§ 841.061(b), this court and several of our sister courts have consistently held that
when there is undisputed evidence establishing that the defendant has been convicted
of more than one sexually violent offense and a sentence has been imposed for one of
them, a person’s status as a repeat sexually violent offender is a legal determination
appropriate for partial directed verdict. See In re Commitment of Perdue, 530 S.W.3d 750,
754 (Tex. App.—Fort Worth 2017, pet. denied) (holding trial court did not err by
granting directed verdict on repeat-sexually-violent-offender element); see also In re
Commitment of Talley, 522 S.W.3d 742, 750–51 (Tex. App.—Houston [1st Dist.] 2017,
no pet.) (same); In re Commitment of Harris, 541 S.W.3d 322, 330 (Tex. App.—Houston
[14th Dist.] 2017, no pet.) (same); In re Commitment of Decker, No. 11-17-00007-CV,
2017 WL 2869847, at *3–4 (Tex. App.—Eastland June 30, 2017, no pet.) (mem. op.)
(same); In re Commitment of Black, 522 S.W.3d 2, 6 (Tex. App.—San Antonio 2017, pet.
denied) (same); In re Commitment of Lemmons, No. 09-13-00346-CV, 2014 WL 1400671,
at *3 (Tex. App.—Beaumont Apr. 10, 2014, pet. denied) (mem. op.) (same).


                                           20
R. App. P. 33.1(a)(1); Banda v. Garcia, 955 S.W.2d 270, 272 (Tex. 1997). We overrule

Coles’s fourth issue.

                              VII. CONCLUSION

      Having overruled Coles’s four issues, we affirm the trial court’s order of civil

commitment.

                                                    /s/ Brian Walker

                                                    Brian Walker
                                                    Justice

Delivered: May 12, 2022




                                         21